DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function [bold and underline emphasis added]; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The Examiner thanks applicant for amendments to correct the antecedent basis, previously an issue in the Non-Final Office Action dated 13 September 2021. The § 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 101
The Examiner thanks applicant for amendments to correct the ineligible subject matter rejection. The § 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bross, et al., (From IDS: Bross: Versatile Video Coding (Draft 3, Version 9) Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 12th Meeting: Macao, CN, 3–12 Oct. 2018 in view of Ikai, (From IDS: US 2018/0109790) and further in view of Su et al., (US 2016/0065975).

Regarding claim 2: Bross teaches a moving picture decoding method for decoding encoded data, the moving picture decoding method comprising: 
a step B of setting a decoded luminance component of a prediction target block to the same number of samples as that of the chrominance component corresponding to the decoded [Bross, Page 94, 8.3.4.2.8 Specification of INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM intra prediction mode teaches: Inputs to this process are:
– the intra prediction mode predModeIntra,
– a sample location ( xTbC, yTbC ) of the top-left sample of the current transform block relative to the top-left sample of the current picture,
– a variable nTbW specifying the transform block width,
– a variable nTbH specifying the transform block height,
– chroma neighbouring samples p[ x ][ y ], with x = −1, y = 0..2 * nTbH − 1 and x = 0.. 2 * nTbW − 1, y = − 1.
Output of this process are predicted samples predSamples[ x ][ y ], with x = 0..nTbW − 1, y = 0..nTbH − 1.
The current luma location ( xTbY, yTbY ) is derived as follows:
( xTbY, yTbY ) = ( xTbC << 1, yTbC << 1 )];
a step C of specifying pixels of luminance having the minimum and maximum pixel values of the decoded luminance component adjacent to the decoded luminance component of the prediction target block, respectively, outputting luminance pixel values obtained from the specified pixels of luminance, and outputting chrominance pixel values obtained from pixels of pigment corresponding to the pixels of luminance [Page 97, 7. The variables minY, maxY, minC and maxC are derived as follows: teaches: The variable minY is set equal to 1 << (BitDepthY) + 1 and the variable maxY is set equal to −1.
– If availT is equal to TRUE, the variables minY, maxY, minC and maxC with x = 0..nS − 1 are derived as follows:
– If minY is greater than pTopDsY[ x * xS ], the following applies:
minY = pTopDsY[ x * xS ] 
minC = p[ x * xS ][ −1 ]
– If maxY is less than pTopDsY[ x * xS ], the following applies:
maxY = pTopDsY[ x * xS ]
maxC = p[ x * xS ][ −1 ]
– If availL is equal to TRUE, the variables minY, maxY, minC and maxC with y = 0..nS − 1 are derived as follows:
– If minY is greater than pLeftDsY[ y * yS ], the following applies:
minY = pLeftDsY[ y * yS ]
minC = p[ −1 ][ y * yS ]
– If maxY is less than pLeftDsY[ y * yS ], the following applies:
maxY = pLeftDsY[ y * yS ] (8-152)
maxC = p[ −1 ][ y * yS ]]; 
a step D of deriving a linear prediction parameter from the luminance pixel value, the chrominance pixel value, and a linear prediction model [Page 98, 8. The variables a, b, and k are derived as follows: teaches: If numSampL is equal to 0, and numSampT is equal to 0, the following applies:
k = 0
a = 0
b = 1 << ( BitDepthC − 1)
– Otherwise, the following applies:
shift = ( BitDepthC > 8 ) ? BitDepthC − 9 : 0 
add = shift ? 1 << ( shift − 1) : 0 
diff = ( maxY − minY + add ) >> shift
k = 16]; 
a step E of obtaining a chrominance prediction signal by applying the linear prediction model based on the linear prediction parameter to the luminance reference signal [Page 98, (8-161) teaches: div = ( ( maxC − minC ) * ( Floor( 232 / diff ) − Floor( 216 / diff ) * 216 ) + 215 ) >> 16].
However, it does not appear that Bross explicitly teaches a step F of adding the chrominance prediction signal and the chrominance residual signal to generate a reconstructed chrominance signal.
a step G of setting an upper limit for a magnitude of the linear prediction parameter, 
wherein in the step C, the decoded luminance component adjacent to the decoded luminance component of the prediction target block is set to the same number of samples as that of the chrominance component corresponding to the decoded luminance component of the prediction target block, and the pixels having the minimum and maximum values of the luminance component are specified respectively.
In a related field of endeavor, Ikai teaches a step F of adding the chrominance prediction signal and the chrominance residual signal to generate a reconstructed chrominance signal [¶0116 teaches: The LM second parameter derivation unit 310415 derives a second parameter a2 with a following formula by a difference between the sum XX of the squares of the pixel values of the adjacent luminance images and a square of the sum X of the pixel values of the adjacent luminance images.].
[¶0012 teaches: decoding image regions] to obtain a chrominance residual signal [¶0198 teaches: The inverse quantization/inverse DCT unit 311 outputs the decoding residual signal, which is calculated, to the addition unit 312 and the residual storage unit 313.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikai’s teaching of clipping or limit setting for an upper limit of the magnitude of a linear prediction parameter into Bross’ moving picture decoding method for the benefit, as taught by Ikai, of reducing an amount of calculation and a scale of mounting for illumination compensation. [Ikai, Advantageous Effects of Invention]
However, it does not appear that Bross in view of Ikai explicitly teach a step G of clipping a maximum value of a difference between a maximum value and a minimum value of the chrominance pixel value to a predetermined range, wherein in the step C, the decoded luminance component adjacent to the decoded luminance component of the prediction target block is set to the same number of samples as that of the chrominance component corresponding to the decoded luminance component of the prediction target block, and the pixels having the minimum and maximum values of a luminance component are specified respectively.
In a related field of endeavor, Su teaches a step G of clipping a maximum value of a difference between a maximum value and a minimum value of the chrominance pixel value to a predetermined range [¶0044 teaches: clip3( ) denotes a clipping function to limit the output value within a pair of thresholds [TL TH] (i.e. difference between is a predetermined range)], 
wherein in the step C, the decoded luminance component adjacent to the decoded luminance component of the prediction target block is set to the same number of samples as that [¶0088 teaches: the BL may comprise a clipped luminance value and the associated chroma values], and the pixels having the minimum and maximum values of a luminance component are specified respectively [¶0044 teaches: where vL and vH denote the minimum and maximum pixels values among the v; pixel values, CL and CH denote low-clipping and high-clipping output quantizer parameter values.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Su’s teaching of clipping or limit setting for an upper limit of the magnitude of a linear prediction parameter into Bross modified by Ikai’s moving picture decoding method for the benefit, as taught by Su, of improved techniques for layered-coding for efficient video coding and superior viewing experience. [Su, Background]

Regarding claim 1: the claim is merely a device to carry out the method of claim 2. Ikai teaches a device [The invention has been made in view of above points, and provides an image decoding device, ¶10]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 3: the claim is merely a program used in a moving picture decoding device configured to carry out the method of claim 2. Ikai teaches a program [an image decoding program, ¶10]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485